The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Claims 9-28 are pending in the Claim Set filed 2/23/2021.
Claim 1-8 are canceled.
Claims 21-28 are newly added.
Herein, claims 9-28 are for prosecution.

Priority
Instant Application 16436590, filed 06/10/2019 is a continuation of 15197336, filed 06/29/2016, now U.S. Patent #10314837; 15197336 is a continuation of 14094425, filed 12/02/2013, now abandoned; 14094425 is a continuation of 13774304, filed 02/22/2013, now U.S. Patent #8597633; 13774304 is a continuation of 13524994, filed 06/15/2012, now U.S. Patent #8383093; 13524994 Claims Priority from Provisional Application 61554336, filed 11/01/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2019 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8383093 (herein ‘093). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘093 claims are both directed poly(oxazoline)polymer conjugates, wherein the poly(oxazoline) polymer is conjugated, i.e., covalently attached, to rogtigotine, which is a dopamine agonist. Further, the chemical structures of the poly(oxazoline)polymers of Instant Claims are either indistinguishable or generally of sufficiently close structural similarity of the poly(oxazoline)polymers of the ‘093 claims that one of ordinary skill in the art would expect them to possess similar properties. It would have been obvious to one of ordinary skill in the art to provide the poly(oxazoline)polymer conjugates in claims 1-8 of the ‘093 claims in a method for treating a disease or condition related to dopamine insufficiency in the peripheral or central nervous system because they are both claiming the poly(oxazoline)polymers with the identical active compound: rotigotine, to provide the conjugates.

Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8597633 (herein ‘633).
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘633 claims are both directed poly(oxazoline)polymer conjugates, wherein the poly(oxazoline) polymer is conjugated, i.e., covalently attached, to rogtigotine, which is a dopamine agonist. Further, the chemical structures of the poly(oxazoline)polymers of Instant Claims are either indistinguishable or generally of sufficiently close structural similarity of the poly(oxazoline)polymers of the ‘633 claims that one of ordinary skill in the art would expect them to possess similar properties. It would have been obvious to one of ordinary skill in the art to provide the poly(oxazoline)polymer conjugates in claims 1-13 of the ‘633 claims in a method for treating a disease or condition related to dopamine insufficiency in the peripheral or central nervous system because they are both claiming the poly(oxazoline)polymers with the identical active compound: rotigotine, to provide the conjugates.

Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10314837 (herein ‘837).
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘837 claims are both directed poly(oxazoline)polymer conjugates, wherein the poly(oxazoline) polymer is conjugated, i.e., covalently attached, to rogtigotine, which is a dopamine agonist. Further, the chemical structures of the poly(oxazoline)polymers of Instant Claims are either indistinguishable or generally of sufficiently close structural similarity of the poly(oxazoline)polymers of the ‘837 claims that one of ordinary skill in the art would expect them to possess similar properties. It would have been obvious to one of ordinary skill in the art to provide the poly(oxazoline)polymer conjugates in claims 1-19 of the ‘837 claims in a method for treating a disease or condition related to dopamine insufficiency in the peripheral or central nervous system because they are both claiming the poly(oxazoline)polymers with the identical active compound: rotigotine, to provide the conjugates.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7::00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626